             Case 1:20-cv-03186 Document 1 Filed 11/04/20 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

MURDER ACCOUNTABILITY PROJECT         )
(a Virginia non-profit organization)  )
                                      )
                          Plaintiff,  )
                                      )
v.                                    )                  Case No. ___________________
                                      )
U.S. DEPARTMENT OF JUSTICE            )
950 Pennsylvania Avenue, NW           )
Washington, DC 20530                  )
                                      )
FEDERAL BUREAU OF INVESTIGATION )
935 Pennsylvania Avenue, NW           )
Washington, DC 20535                  )
                                      )
U.S. DEPARTMENT OF THE INTERIOR       )
1849 C Street, NW                     )
Washington, DC 20240                  )
                                      )
NATIONAL PARK SERVICE                 )
1849 C Street, NW                     )
Washington, DC 20240                  )
                                      )
BUREAU OF INDIAN AFFAIRS              )
1849 C Street, NW                     )
Washington, DC 20240                  )
                                      )
                          Defendants. )
                                      )

        COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF FOR
           VIOLATION OF THE FREEDOM OF INFORMATION ACT

       Plaintiff Murder Accountability Project (“MAP”), a nonprofit organization incorporated

in the Commonwealth of Virginia, by its undersigned attorneys, alleges as follows:

                                          Introduction

       1.      MAP brings this action under the Freedom of Information Act (“FOIA”), 5 U.S.C.

§ 552, et seq., to enjoin the United States Federal Bureau of Investigation (“FBI”), a component
             Case 1:20-cv-03186 Document 1 Filed 11/04/20 Page 2 of 8



of the United States Department of Justice (“DOJ”), the National Park Service (“NPS”) and

Bureau of Indian Affairs (“BIA”), components of the Department of the Interior (“DOI”), from

continuing to improperly withhold agency records that are responsive to FOIA requests made by

MAP. MAP seeks crime data on murders, homicides and/or manslaughters that these federal law

enforcement agencies should have in their possession as having primary jurisdiction and/or being

lead investigative agencies for the crimes. The agencies are also anticipated to have the records

sought because the Uniform Federal Crime Reporting Act of 1988 (34 U.S.C. § 41303) which

became effective on January 1, 1989, requires all federal law enforcement agencies to report

crime data, including homicides, to the Justice Department, which presupposes existence of the

requested records.

                                     Jurisdiction and Venue

       2.      This Court has both subject matter jurisdiction over this action and personal juris-

diction over the parties pursuant to 5 U.S.C. §§ 552(a)(4)(B). This Court also has jurisdiction

over this action pursuant to 28 U.S.C. §§ 1331, 2201(a), and 2202. Venue lies in this district

under 5 U.S.C. § 552(a)(4)(B).

                                              Parties

       3.      Plaintiff MAP is a nonprofit organization incorporated in the Commonwealth

of Virginia on June 16, 2015, and recognized by the Internal Revenue Service as a tax exempt

501(c)(3) corporation on August 7, 2015. MAP’s Articles of Incorporation further it to employ

“Freedom of Information Act requests and lawsuits, when necessary, to obtain information about

homicides[.]” Murder Accountability Project Articles of Incorporation approved May 31, 2015.

Through FOIA requests, MAP seeks to fulfill its goal of serving “as a leadership organization

to educate Americans on the importance of accurately accounting for unsolved homicides in the




                                                 2
             Case 1:20-cv-03186 Document 1 Filed 11/04/20 Page 3 of 8



United States” and “to obtain information from federal, state and local governments about un-

solved homicides and to publish such information.” Id. In this way, MAP plays a vital role in

providing information to citizens about “what their government is up to.” See DOJ v. Reporters

Comm. for Freedom of the Press, 489 U.S. 749, 750, 773 (1989) (citation omitted).

       4.      MAP has also developed a computer algorithm that can identify previously

unrecognized serial homicides using homicide data MAP obtains. As one example of MAP’s

work, the Chicago Police Department and the FBI have formed a task group currently reviewing

51 unsolved strangulations of women identified by MAP’s algorithm. A 2017 profile of MAP’s

work was featured in The New Yorker. See The Serial-Killer Detector: A former journalist,

equipped with an algorithm and the largest collection of murder records in the country, finds

patters in crime. https://www.newyorker.com/magazine/2017/11/27/the-serial-killer-detector.

       5.      Defendant Federal Bureau of Investigation is a component of Defendant U.S.

Department of Justice, itself a component of the Executive Branch of the United States Govern-

ment. Defendants are each an “agency” within the meaning of 5 U.S.C. § 552(f).

       6.      Defendant U.S. Department of the Interior and its sub-agencies, Defendant

National Park Service and Defendant Bureau of Indian Affairs are each an “agency” within

the meaning of 5 U.S.C. § 552(f).

                             Statutory and Regulatory Background

       7.      The FOIA, 5 U.S.C. § 552, requires agencies of the federal government to release

requested records to the public unless one or more specific statutory exemptions apply.

       8.      An agency must respond to a party making a FOIA request within 20 working

days, notifying that party of at least the agency’s determination of which of the requested records

it will release, which it will withhold and why, and the requester’s right to appeal the determina-

tion to the agency head. 5 U.S.C. § 552(a)(6)(A)(i).


                                                 3
                 Case 1:20-cv-03186 Document 1 Filed 11/04/20 Page 4 of 8



                                         Factual Background

       9.         On August 18, 2020, MAP filed a FOIA request with the FBI seeking records in

its possession or control relating to murders, homicides and/or manslaughters. More specifically,

the FBI FOIA request had two parts:

             •    First, MAP sought all records the FBI maintains “in any electronic format, that
                  contain details about any murders, homicides and/or manslaughters for which
                  [the FBI] had primary jurisdiction or was lead investigative agency, from January
                  1, 1989, until the date of production of records.” The request specified preferred
                  formats of records and provided instructions for delivery/receipt, asked that the
                  FBI’s query include (but not be limited to) its “Sentinel records-management
                  system and any similar database” it maintains, and indicated the non-personally
                  identifiable demographic data fields that MAP anticipated the records to include
                  and that it wished to receive, while also pre-consenting to redaction of any names,
                  social security numbers, alien registration numbers, or dates of birth (but not age)
                  from the produced records.

             •    Second, MAP requested, if any non-personally identifiable demographic infor-
                  mation it sought were missing from the produced electronic records, that the FBI
                  produce any other records (electronic or otherwise) that contain the missing data;
                  it also asked as to such records that, if removal of names, social security numbers,
                  etc., from produced records impeded matching records sought by the first request
                  with corresponding records sought by the second request, the FBI use unique
                  (non-personally identifying) identifiers, rather than bare redactions, to indicate
                  which records relate to the same murders, homicides and/or manslaughters.

MAP also requested, if any records or information responsive to the requests were withheld, that

the FBI produce all non-exempt reasonably segregable portions of the responsive records, and a

detailed statement of the statutory basis and reasons for each withholding, including the FOIA

exemption relied upon and an index or similar statement of the nature of any materials withheld.

MAP further sought waiver of all fees for the request under 5 U.S.C. § 552(a)(4)(A)(ii)-(iii) and

made the necessary showing to establish its entitlement to the fee waiver. A copy of MAP’s

FOIA request to the FBI is attached as “Exhibit A” to this Complaint.

       10.        Also on August 18, 2020, MAP sent substantially identical FOIA requests to BIA

and NPS, except that for BIA MAP requested that any query for responsive records include (but



                                                   4
             Case 1:20-cv-03186 Document 1 Filed 11/04/20 Page 5 of 8



not be limited to) the “crime records-management system and any similar database … main-

tained by” BIA, and for NPS, that the query include (but not be limited to) the “Incident

Management Analysis and Reporting System (IMARS).” Copies of MAP’s FOIA requests to

BIA and NPS are attached as “Exhibit B” and “Exhibit C” to this Complaint, respectively.

       11.     As of the filing date of this Complaint, BIA and NPS have not responded in any

way to MAP’s FOIA requests.

       12.     By letter of September 18, 2020, the FBI purported to close – that is, deny –

MAP’s FOIA request for assertedly “not comply[ing] with the requirements of 28 C.F.R.

§ 16.3(b) as it does not provide enough detail to enable personnel to locate records ‘with a

reasonable amount of effort,’” and on the asserted ground that MAP had made a “compound

request [that] is overly broad in scope and [that] seeks information in vague and undefined

terms.” The letter did not specify in what way(s), specifically, MAP’s FOIA request did not

provide sufficient detail, how it was overly broad, or what was “vague” about it. The letter did

additionally state, however, that “FOIA does not require federal agencies to answer inquiries,

create records, conduct research, or draw conclusions concerning queried information.” A copy

of the FBI’s denial letter is attached as “Exhibit D” to this Complaint.

       13.     As a result of the FBI’s closure of MAP’s FOIA request, it does not appear the

FBI even attempted to conduct a search for responsive records, or made any query whatsoever

of the Sentinel database (or any other FBI database).

       14.     On September 25, 2020, MAP administratively appealed the FBI’s denial of

MAP’s FOIA request, and on September 26, 2020, followed up by mailing the appeal in an en-

velope clearly and conspicuously labeled as such, pursuant to the FBI’s rules. MAP’s admini-

strative appeal explained that, “‘a proper FOIA request … simply must … reasonably describe

such records’ as the requester seeks, and follow procedures specified in the agency’s rules”


                                                 5
              Case 1:20-cv-03186 Document 1 Filed 11/04/20 Page 6 of 8



under, e.g.. Property of People v. DOJ, 310 F. Supp. 3d 57, 66 (D.D.C. 2018), and, noting there

was no suggestion by the FBI that MAP failed to follow proper procedures, went on to explain

how the FOIA request reasonably described the FBI records MAP seeks. MAP explained that

the request’s subject matter was clear, why it was apparent under statutory law that the FBI

would have the requested records, and how the detail fields sought and the database identified as

a first place to search lent meaning and direction to the request. MAP also pointed out that the

FBI’s own rules instructed requesters to provide precisely such details, and could not be used as

a basis for claiming a request is overbroad, vague or undefined. MAP also explained the second

part of the FOIA request, and how it relates to the first part, and noted that the FBI itself did not

comply with the requirement in its rule to “‘inform the requester what additional information is

needed’ to process the request” rather than simply denying it and closing the file. A copy of

MAP’s administrative appeal to the FBI is attached as “Exhibit E” to this Complaint.

       15.     Receipt of MAP’s FOIA appeal to the FBI was confirmed on September 30, 2020.

A copy of the confirmation of delivery is attached as “Exhibit F” to this Complaint.

       16.     Nevertheless, by letter of October 8, 2020, the FBI confirmed receipt of MAP’s

administrative appeal, claiming it was received October 2, 2020. A copy of the FBI’s appeal

confirmation letter is attached as “Exhibit G” to this Complaint.

       17.     As of the filing date of this Complaint, the FBI has not substantively responded

to MAP’s administrative appeal.

       18.     MAP has not received any records in response to its FOIA requests to the FBI,

BIA or NPS, even though the statutory deadlines specified in 5 U.S.C. § 552 all have passed.

       19.     MAP has exhausted applicable administrative remedies with respect to its requests

for agency records maintained by the Defendants.




                                                  6
               Case 1:20-cv-03186 Document 1 Filed 11/04/20 Page 7 of 8



                              PLAINTIFFS’ CLAIM FOR RELIEF

                                             COUNT I
                                 (Failure to Produce Documents)

       20.      Plaintiff repeats and re-alleges paragraphs 1- 19.

       21.      MAP properly asked that the FBI, DOJ, DOI, NPS, and BIA produce electronic

records maintained by the agencies that contain details about any murders, homicides and/or

manslaughters for which each agency had primary jurisdiction or was lead investigative agency

from January 1, 1989, through the present.

       22.      Defendants FBI, DOJ, DOI, NPS, and BIA either explicitly or constructively

denied MAP’s requests in full and failed to produce any responsive documents or data.

       23.      MAP has a statutory right to the agency records requested of the FBI, DOJ,

DOI, NPS, and BIA under the FOIA, and there is no legal basis for Defendants to withhold

the records.

       24.      As a result of the actions complained of herein, MAP was denied access to

records which it was entitled to receive in violation of the FOIA.

       25.      MAP therefore is entitled to injunctive and declaratory relief with respect to the

immediate processing and disclosure of the requested records.

                                          Requested Relief

        WHEREFORE, Plaintiff respectfully requests that this Court:

        (1)      Order that Defendants FBI, DOJ, DOI, NPS, and BIA immediately and fully

 process MAP’s FOIA requests and disclose all non-exempt documents immediately to MAP;

        (2)      Issue a declaration that MAP is entitled to immediate processing and disclosure

 of the requested records in the formats specified by the FOIA requests;




                                                  7
             Case 1:20-cv-03186 Document 1 Filed 11/04/20 Page 8 of 8



       (3)     Retain jurisdiction of this action to ensure no agency records are wrongfully

withheld;

       (4)     Award Plaintiff their costs and reasonable attorneys’ fees in this action; and

       (5)     Grant such other relief as the Court may deem just and proper.

Dated: November 4, 2020
                                        Respectfully submitted,


                                            /s/ Ronald London
                                        Ronald G. London (D.C. Bar #456284)
                                        ronnielondon@dwt.com
                                        Courtney T. DeThomas (D.C. Bar #888304075)
                                        courtneydethomas@dwt.com
                                        DAVIS WRIGHT TREMAINE LLP
                                        1301 K Street NW, Suite 500 East
                                        Washington, D.C. 20005
                                        202-973-4200

                                        Thomas R. Burke (pro hac vice pending)
                                        thomasburke@dwt.com
                                        DAVIS WRIGHT TREMAINE LLP
                                        505 Montgomery Street, Suite 800
                                        San Francisco, CA 94111
                                        415-276-6500

                                        Counsel for Plaintiff
                                        MURDER ACCOUNTABILITY PROJECT




                                                8
